 Case 1:21-cv-01894-WFK-SJB Document 12 Filed 05/24/21 Page FILEr
                                                            1 of 2 PageID #: 64
                                                                       IN CLERK'S OF    ' '
                                                                   U.S. DISTRICT COUf         0 h' /

omim                                                               ★ may2Uo:i tv
 JNITED STATES DISTRICT COURT                                      BROOKLYN OFE.CE
 EASTERN DISTRICT OF NEW YORK
                                               ■X

 JAKUB MADEJ,                                          l:21-cv-01894(WFK)(SJB)
                           Plaintiff,

                    V.                                 AFFIDAV IT OF SERVICE
                                                                                                       A
 SYNCHRONY FINANCIAL,                                                      [1 © 1D v:-- ,
                           Defendants.

                                               ■X
                                                                      B        MAY 2 it 2021           t!)
                                                                        PRO SE OF '-ICE
       L Jakub J. Madej, declare as follows:

 1.    I am plaintiff in this action. I am over 18 years of age.
 2.    I submit this affidavit to establish facts sufficient to show that defendant Syn
       chrony Financial was properly served under Federal Rule of Civil Proceduz'e 4.
 3.    Defendant Synchrony Financial is a Delaware corporation. The Corporation
       Trust Company is Synchrony's registered agent, with a primary business ad
       dress at 1209 Orange St, Wilmington, Delaware 19801. A true copy of Syn
       chrony's record filed with the Delaware Division of Corporations is attached
       hereto as Exhibit A.

 4.    On April 27, 2021,1 caused a true copy of the complaint filed in this case at [1]
       and the summons issued in this case at [8] to be served - by certified mail,
       return receipt requested - on the Corporation Trust Company at the address
       set forth above.

 5.    On April 27, 2021, at approximately 6:51 am, Corporation Trust Company ac
       cepted service and confirmed receipt with their signature. A true copy of the
       proof of delivery showing the signature is attached hereto as Exhibit B.
 6.    Service was thus accomplished on April 27, 2021.

       1 declare under penalty of perjury that the foregoing is true and correct.


  Dated: May 2^ 2021                         Respectfully submitted,

                                          - 1 -
Case 1:21-cv-01894-WFK-SJB Document 12 Filed 05/24/21 Page 2 of 2 PageID #: 65




        New York, NY                  By: Is/ Jakub Madei
                                         Jakub J. Madej
                                          415 Boston Post Rd Ste 3-1102
                                          Milford, CT 06460
                                          T:(203) 928-8486
                                          F:(203) 902-0070
                                          E: 1.madei@lawsheet.com




                                    -2-
